Citation Nr: 1103634	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-18 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 38, 
United States Code for the period from June 27, 1999 through June 
24, 2000.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1991 to November 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 action by the St. Louis, Missouri, 
Department of Veterans Affairs Regional Office (RO) that denied 
the claim.  


FINDINGS OF FACT

1.  From June 27, 1999 through June 24, 2000, the Veteran took 
courses at the Corrections Academy for the State of Michigan 
Department of Corrections.  

2.  The RO received the Veteran's current application for 
educational benefits on February 27, 2009.


CONCLUSION OF LAW

The criteria for an award of chapter 30 education assistance 
benefits from June 27, 1999 through June 24, 2000 have not been 
met.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. §§ 21.1029, 
21.7131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran took courses at the Corrections Academy for the State 
of Michigan Department of Corrections from June 27, 1999 through 
June 24, 2000.  On February 27, 2009, the RO received the 
Veteran's application for educational benefits.  In a March 2009 
letter, the RO indicated that payment could not be allowed for 
training that occurred prior to more than one year prior to the 
date of his claim.   

In the Veteran's contentions, notice of disagreement and his 
substantive appeal, he indicates that he was not notified by his 
human resources department that any of his training would be 
financially covered by VA.  The Veteran further contends that he 
was not clearly advised of his VA educational benefits upon 
separation from service.  He argues that he simply had no idea of 
his eligibility and that VA should not hold an individual to a 
standard that he had no idea existed.  It was only recently that 
he was informed by other Veterans who are employees of the 
Michigan Department of Corrections that he was eligible for 
benefits.  Therefore, the Veteran fundamentally argues that he 
was not aware of his VA education benefit options upon exiting 
service and that this delayed his filing for educational 
benefits.  All of these contentions appear to be akin to an 
argument based on the principles of equity and good conscience.

While the Board is sympathetic to the Veteran's contentions and 
appreciates his service, the Board is bound by the applicable 
statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2010).  Regardless of the equities of the 
Veteran's situation (particularly regarding any advice or 
direction the Veteran did or not receive from either his service 
organization or employer), VA can only pay benefits that are 
authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) ("[P]ayment of government benefits must be authorized by 
statute; therefore, erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."); Harvey v. Brown, 6 Vet. App. 416. 424 (1994), (the 
remedy for breach of an alleged obligation cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met").  Therefore, the Board is without 
authority to grant his claim on an equitable basis, and instead 
is constrained to follow the specific provisions of law.  See 38 
U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v., 6 Vet. App. at 425.  

The provisions of 38 U.S.C.A. § 3014 provide for assistance with 
the costs of education for Veterans who pursue an approved 
program of education.  When an eligible Veteran enters (or 
reenters into a change of program or educational institution) 
into training other than training involving licensing or 
certification tests, and seeks the first award of educational 
assistance for the program of education he is pursuing, the 
"commencing date" of the award of educational assistance will 
be the latest of: (A) The date the educational institution 
certifies as the commencing date; (B) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (C) the effective 
date of the approval of the course; and (D) one year before the 
date VA receives approval notice.  38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date on 
which a valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that educational 
assistance.

The Board notes that that the Veteran had not only commenced his 
program but completed the program before filing for educational 
benefits, thereby abrogating subsections (A) (C) and (D) of 
38 C.F.R. § 21.7131(a)(1).  There is no record of receipt of an 
application for educational benefits for this program earlier 
than February 27, 2009 and the Veteran does not contend 
otherwise.  Therefore, entitlement to educational assistance for 
training the Veteran pursued more than one year prior to the date 
of his February 27, 2009 application is not warranted.  The legal 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  Pursuant 
to these criteria, there is no basis upon which to grant the 
requested chapter 30 benefits from June 27, 1999 through June 24, 
2000.  

As the disposition of this claim is based on the law, and not on 
the facts of the case, the claim must therefore be denied based 
on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duties to notify and assist under the VCAA are 
relevant to Chapter 51 of Title 38 of the United States Code but 
do not apply in situations that are governed by other chapters.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 
Lueras v. Principi, 18 Vet. App. 435 (2004).  This case relates 
to educational benefits that are governed by Chapter 30 of Title 
38; per Barger, the VCAA does not apply to Chapter 30 benefits.  
Further, this case turns on the interpretation of the regulations 
governing payment of VA educational benefits.  In cases where the 
law, and not the evidence, is dispositive, the VCAA is not for 
application.  Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 2-2004 (March 9, 2004).

Nonetheless, the Board points out that the Veteran was provided 
during the course of the appeal with a Statement of the Case 
(SOC) showing the evidence considered and the reasons why the 
claim remained denied.  The Veteran was advised of his 
entitlement to a hearing before the RO and/or before the Board, 
but he has not requested such a hearing.

The Board finds that under the circumstances the RO has satisfied 
its duties to notify and assist the Veteran, and that 
adjudication of the appeal at this point presents no risk of 
prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, as all relevant evidence has been 
received, the Board may proceed with adjudication of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Educational benefits under Chapter 30, Title 38, United States 
Code for the period from June 27, 1999 through June 24, 2000 are 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


